DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of a new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-6, 9, 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190141693 herein Guo in view of US 20190349059 herein Wilson.
Claim 1, Guo discloses a communication method, comprising: 
receiving a radio resource control (RRC) signaling (0323, RRC configuration of control resource set #0),
(0323, 0324, MAC-CE, QCL and control resource set; 0329), 
wherein the first control resource set is a control resource set used at least for scheduling system information (0323), the first control resource set is a control resource set whose identifier is 0 (0323-0325, 0329, CORESET 0), and the spatial information is quasi-co-location (QCL) information (0323-0325, 0329).
Guo may not explicitly disclose wherein the RRC signaling indicates candidates of spatial information of a physical downlink shared channel (PDSCH); wherein the MAC- CE signaling indicates one piece of spatial information, in the candidates of spatial information of the PDSCH in a current active bandwidth part (BWP), for a first control resource set.
Wilson discloses wherein the RRC signaling indicates candidates of spatial information of a physical downlink shared channel (PDSCH) (0079, QCL states in RRC; 0095); wherein the MAC- CE signaling indicates one piece of spatial information, in the candidates of spatial information of the PDSCH in a current active bandwidth part (BWP), for a first control resource set (0094-0096, MAC-CE carrying spatial information for the PDSCH for a CORESET). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo to include spatial elements for PDSCH as taught by Wilson so as to perform beam management and allow the gNB and UE to be in synch (0082).

(0329).

Claim 4, Guo discloses wherein the method further comprises: determining a time-frequency resource of the first control resource set based on information about the SSB (0311, SSB for configuring a control resource set; 0312), wherein the time-frequency resource comprises monitoring occasions of a search space set associated with the first control resource set (0311, search space).

Claim 5, Guo discloses wherein the method further comprises: monitoring a downlink control channel (PDCCH) on the time-frequency resource of the first control resource set based on the spatial information (0312-0314).

Claim 6, Guo discloses wherein the information about the SSB is an index of the SSB (0312, SSB index).

Claim 9, as analyzed with respect to the limitations as discussed in claim 1.
Claim 11, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 12, as analyzed with respect to the limitations as discussed in claim 4. 
Claim 13, as analyzed with respect to the limitations as discussed in claim 5. 
Claim 14, as analyzed with respect to the limitations as discussed in claim 6. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468